DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on December 22, 2020, the objections to the claims, drawings, specifications and the 112(b) and 112(f) rejections in the previous office action (dated 10/28/2020), are hereby withdrawn. Claims 1-2, 5-14 have been amended, claims 3 and 4 were previously presented, and lastly claim 15 was and still is withdrawn from further consideration (due to the lack of unity dated 06/25/2020).
	Therefore, claims 1-14 is currently pending.

Claim Objections
Claim 8 is/are objected to because of the following informalities:  In claim 8, Ln. 2, the phrase, “..the front wall of the pocket…” should be change to “…the [[front wall of the]] pocket front wall…” to establish the proper antecedent basis and for consistency purposes.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popat et al. (US 5887780; hereinafter Popat) in view of Schur Flexible Benelux BV (NL2006781; hereinafter Schur).
Regarding claim 1, Popat teaches a pouch embodiment (12; as shown in Figs. 1-4) in its closed position comprising a first pocket (14) and a second pocket (16), 

- a pocket front wall (32) and a pocket rear wall (34) 
- an access opening, wherein the access opening is provided between upper edges of the pocket front wall and the pocket rear wall,
- a cover flap (22 and 24), wherein the cover flap extends from the pocket rear wall, and wherein the cover flap has an inner surface that when the cover flap is folded over the pocket front wall, the inner surface of the cover flap faces the pocket front wall (Popat Col. 3 Ln. 10 – Col. 4 Ln. 17).

    PNG
    media_image1.png
    666
    1121
    media_image1.png
    Greyscale

	However, Popat fails to teach an extension flap, wherein the extension flap extends from the cover flap, wherein the extension flap has inner surface that when the extension flap is folded inwardly the extension flap is arranged between pocket front wall and the cover flap, and the inner surface of the extension flap faces the inner surface of the cover flap, wherein the inner surface of the extension flap adheres to the inner surface of the cover flap. 
	 Schur is in the same field of endeavor as the claimed invention, which is a tobacco pouch having an extension flap extending from the cover flap. Schur discloses a single pouch embodiment (18; as shown in Fig. 5) in a closed position, the pouch comprising
a pocket front wall (14) and a pocket rear wall (15), 
an access opening (23) is provided between upper edges of the pocket front wall and the pocket rear wall, 
a cover flap (16), wherein the cover flap extends from the pocket rear wall, and 
an extension flap (17), wherein the extension flap extends from the cover flap, 
wherein the cover flap has an inner surface (99; as shown Schur annotated Fig. 5 below) that when the cover flap is folded over the pocket front wall (at fold or hinge line (95) – see Schur annotated Fig. 5 below), the inner surface of the cover flap faces the pocket front wall, 
wherein the extension flap has an inner surface that when the extension flap is folded inwardly the extension flap is arranged between (the) pocket front wall and the cover flap,  and the inner surface of the extension flap faces the inner surface of the cover flap,
wherein the inner surface of the extension flap adheres to the inner surface of the cover flap (25a-b, which corresponds to edge portions 6a-b or 7a-b; Examiner’s note: Schur teaches the following, ‘…In an alternative embodiment the sealing (at the edge portions 6a,7a or 6b,7b) can be accomplished by example cold sealing, bonding or glue…’ see Schur pg. 8 Ln. 5-10. If cold sealing or glue is chosen to seal the edge of the extension flap to the edge of the cover flap, then Schur ‘781 discloses the claimed limitations of “adheres;” emphasis added) (Schur pg. 12 Ln. 14 – pg. 14 Ln. 7).

    PNG
    media_image2.png
    828
    1452
    media_image2.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each cover flap (of Popat) with a similar extension flap has an inner surface that when the extension flap is folded inwardly, the extension flap is arranged between the pocket front wall and the cover flap, and the inner surface of the extension flap faces the inner surface of the cover flap, wherein the inner surface of the extension flap adheres to the inner surface of the cover flap (as taught by Schur) to reinforce the cover flap and by doing so provides a secondary or additional pocket to hold additional items.
Regarding claim 2, modified Popat as above further teaches wherein the first pocket and the second pocket are connected by ways of connecting means (i.e. perforated line (18); see Popat Figs. 1-4).
Regarding claim 3, modified Popat as above further teaches wherein the mirror folding line is a line of weakening (Popat Col. 3 Ln. 66 – Col. 4 Ln. 17 and Figs. 1-4).	
Regarding claim 4, modified Popat as above further teaches wherein the inner surface of the extension flap is peelably adhered to the inner surface of the cover flap (Examiner’s note: Schur teaches the following, ‘…In an alternative embodiment the sealing (at the edge portions 25a (6a,7a) or 25b (6b,7b)) can be accomplished by example cold sealing, bonding or glue…’ see Schur pg. 8 Ln. 5-10. If cold sealing or glue is chosen to seal the edge of the extension flap to the edge of the cover flap, then Schur ‘781 discloses the claimed limitations of “peelably adhered;” emphasis added).
Regarding claim 6, modified Popat as above further teaches wherein the peelable adhesion of the extension flap is at least one of adhesive (i.e. glue), thermo sealing (i.e. hot sealing), cold sealing (Schur pg. 8 Ln. 5-10).
Regarding claim 7, modified Popat as above further teaches wherein the peelable adhesion of the extension flap is not reclosable (see Schur Fig. 5).
Regarding claim 8, modified Popat as above further teaches wherein, in the closed position of the pocket, the cover flap substantially covers the front wall of the pocket (see Schur Fig. 5).	
Regarding claim 9, modified Popat as above further teaches wherein, in the closed position of the pouch the cover flap covers at least 95 percent of the surface area of the front wall of the pocket (see Schur Fig. 5).
Regarding claim 10, modified Popat as above further teaches wherein the pocket front wall and the pocket rear wall are rectangular and have the same height (see Schur Fig. 5)
Regarding claim 11, modified Popat as above further teaches wherein the cover flap is connected to the front wall of the pocket by way of a connecting means (see Popat Figs. 1-4).
Regarding claim 12, modified Popat as above further teaches which contains tobacco (Schur pg. 8 Ln. 11-27).
Regarding claim 13, modified Popat as above further teaches wherein the pocket front wall and the pocket rear wall are permanently sealed to each other on their side and bottoms edges of the pocket front wall and the pocket rear wall by thermo sealing (i.e. hot sealing), cold sealing or an adhesive (i.e. glue; Schur pg. 8 Ln. 5-10).


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Pilzecker (US 20150274393; hereinafter Pilzecker).
Regarding claim 5, Popat as above teaches all the structural limitations as set forth in claim 1, except for wherein the force for opening the peelably adhered extension flap is from 1 to 10 Newton for 35 millimeters as measured by the peel force test for pouches. 
	Pilzecker is in the same field of endeavor as the claimed invention, which is a recloseable pouch. Pilzecker teaches a pouch (1; in its closed position) comprising a pouch front wall and a pouch rear wall, wherein an access opening is provided between the upper edges of the pouch front wall and the pouch rear wall, the pouch further comprising a cover flap (2), wherein the cover flap depends from the pouch rear wall, and wherein the force for the opening the cover flap is from 5 and 25 Newton, preferably 10 and 20 Newton (Examiner’s note: the force range disclosed (by Pilzecker ‘393) overlaps with the claimed range of 1 to 10 Newton; see Pilzecker ‘393 [0018]. Thus, if the opening force was selected from 5 to 10 Newton; then it would teach the claimed range of 1 to 10 Newton; emphasis added). 	
See MPEP§2144.05(I) or MPEP§2144.05(II)(A and B)
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the peelably adhered cover flap (of Popat) to be at least 35 millimeters in length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art. See MPEP§2144.04(IV)(A)
Regarding claim 14, Popat as above teaches all the structural limitations as set forth in claim 1, except for wherein the force for opening the permanent seal is from 20 to 30 Newton for 35 millimeters as measured by the peel force test for pouches. 
	Pilzecker is in the same field of endeavor as the claimed invention, which is a recloseable pouch. Pilzecker teaches a pouch (1; in its closed position) comprising a pouch front wall and a pouch rear wall, wherein an access opening is provided between the upper edges of the pouch front wall and the pouch rear wall, the pouch further comprising a cover flap (2), wherein the cover flap depends from the pouch rear wall, and wherein the force for the opening the cover flap is from 5 and 25 Newton, preferably 10 and 20 Newton (Examiner’s note: the force range disclosed (by Pilzecker ‘393) overlaps with the claimed range of 20 to 30 Newton; see Pilzecker ‘393 [0018]. Thus, if the opening force was selected from 20 to 25 Newton; then it would teach the claimed range of 20 to 30 Newton; emphasis added). 	
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the permanent seal of at least 35 millimeters in length (of Popat) with a similar opening force (as taught by Pilzecker) to provide See MPEP§2144.05(I) or MPEP§2144.05(II)(A and B)
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the permanent seal (of Popat) to be at least 35 millimeters in length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art. See MPEP§2144.04(IV)(A)


Response to Arguments
Applicant's arguments filed on December 22, 2020 with respect to claims 1-14 have been fully considered but they are not persuasive for the following reason(s):
In response to applicant’s argument that the combination (specifically Popat in view of Schur) fails to teach, or suggest a two-pocket pouch where each pocket includes a cover flap and an extension flap, as claimed…the §103 rejection is unsupported and improper (Remarks pg. 10-11). Examiner respectfully disagrees with this assertion because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP §2145(III)
Examiner notes that the primary reference (Popat) already a two-pocked pouch where each pocket includes a respective cover flap. However, Popat fails to teach an extension flap extending from the respective cover flap. Examiner relies on Schur to teach the extension flap extending from the cover flap and folded onto the cover flap; emphasis added. Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each cover flap (of Popat) to have a similar extension flap (as taught by Schur) – to reinforce the cover flap, by doing so also provides an additional pocket to store additional items.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…these additional flaps would add weight and bulk to the envelopes rendering them more difficult, or ineligible, for mailing…” (Remarks pg. 11, last ¶)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145(VI)
Furthermore, those arguments are directed to the functionality (i.e. intended use limitations), to which not patentable weight has been given by the examiner. Examiner reminds applicant of the following when arguing intended use limitations: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (i.e. structure rather than function). If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks pg. 11, last ¶), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not See MPEP §2145(X)(A)
Lastly, applicant argues that the combination (of Popat and further in view of Schur and Pilzecker) fail to teach the features of claims 5 and 14….therefore, the §103 rejection of claims 5 and 14 should be withdrawn (Remarks pg. 12). Examiner respectfully disagrees with this assertion because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP §2145(III) 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736